
	
		I
		112th CONGRESS
		1st Session
		H. R. 2656
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Kind (for
			 himself, Mr. Petri, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the
		  Employee Retirement Income Security Act of 1974 to make technical modifications
		  relating to the Worker, Retiree, and Employer Recovery Act of 2008 and the
		  Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
		  Act of 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Pension Technical Modifications
			 Act.
		2.Elective
			 exclusion of plan investment expenses in determining target normal
			 cost
			(a)Amendment to
			 ERISASection
			 303(b)(1)(A)(ii) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1083(b)(1)(A)(ii)) is amended by inserting (excluding, to the
			 extent elected by the plan sponsor, plan investment expenses) after
			 plan year.
			(b)Amendment to
			 1986 CodeClause (ii) of section 430(b)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by inserting (excluding, to the extent
			 elected by the plan sponsor, plan investment expenses) after
			 plan year.
			(c)Effective
			 date
				(1)In
			 generalThe amendments made by subsections (a) and (b) shall take
			 effect as if included in sections 102 and 112, respectively, of the Pension
			 Protection Act of 2006.
				(2)Special rule for
			 closed plan yearsIn the case of a plan year ending before the
			 date of the enactment of this Act, any election pursuant to the amendments made
			 by this section with respect to such plan year must be made not later than 180
			 days after such date.
				3.Definition of eligible
			 plan year
			(a)Amendment to
			 ERISAClause (v) of section 303(c)(2)(D) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1083(c)(2)(D)), as added by
			 section 201(a)(1) of the Preservation of Access to Care for Medicare
			 Beneficiaries and Pension Relief Act of 2010, is amended—
				(1)by striking
			 on or after the date of the enactment of this subparagraph and
			 inserting on or after June 25, 2010 (March 10, 2010, in the case of an
			 eligible plan), and
				(2)by adding at the
			 end the following new sentence: “For purposes of the preceding sentence, a plan
			 shall be treated as an eligible plan only if, as of the date of the election
			 with respect to the plan under clause (i)—
					
						(A)the plan sponsor
				is not a debtor in a case under title 11, United States Code, or similar
				Federal or State law,
						(B)there are no
				unpaid minimum required contributions with respect to the plan for purposes of
				section 4971 of the Internal Revenue Code of 1986 (imposing an excise tax when
				minimum required contributions are not paid by the due date for the plan
				year),
						(C)there are no
				outstanding liens in favor of the plan under subsection (k), and
						(D)the plan sponsor
				has not initiated a distress termination of the plan under section
				4041.
						.
				(b)Amendment to
			 1986 CodeClause (v) of section 430(c)(2)(D) of the Internal
			 Revenue Code of 1986, as added by section 201(b)(1) of the Preservation of
			 Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010, is
			 amended—
				(1)by striking
			 on or after the date of the enactment of this subparagraph and
			 inserting on or after June 25, 2010 (March 10, 2010, in the case of an
			 eligible plan), and
				(2)by adding at the
			 end the following new sentence: “For purposes of the preceding sentence, a plan
			 shall be treated as an eligible plan only if, as of the date of the election
			 with respect to the plan under clause (i)—
					
						(A)the plan sponsor
				is not a debtor in a case under title 11, United States Code, or similar
				Federal or State law,
						(B)there are no
				unpaid minimum required contributions with respect to the plan for purposes of
				section 4971 (imposing an excise tax when minimum required contributions are
				not paid by the due date for the plan year),
						(C)there are no
				outstanding liens in favor of the plan under subsection (k), and
						(D)the plan sponsor
				has not initiated a distress termination of the plan under section 4041 of the
				Employee Retirement Income Security Act of
				1974.
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by the provisions of the Preservation of Access
			 to Care for Medicare Beneficiaries and Pension Relief Act of 2010 to which the
			 amendments relate.
			4.Eligible charity
			 plans
			(a)Definition of
			 eligible charity plansSection 104(d) of the Pension Protection
			 Act of 2006, as added by section 202(b) of the Preservation of Access to Care
			 for Medicare Beneficiaries and Pension Relief Act of 2010, is amended—
				(1)by inserting
			 , if the plan sponsor so elects, after shall,
			 and
				(2)by adding at the
			 end the following: Any election made under the preceding sentence shall
			 be made at such time and in such form and manner as shall be prescribed by the
			 Secretary of the Treasury and, for elections with respect to plan years
			 beginning more than 1 year after the date of the enactment of the
			 Pension Technical Modifications
			 Act, may be revoked only with the consent of the
			 Secretary..
				(b)Application of
			 new rules to eligible charity plansParagraph (2) of section 202(c) of the
			 Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
			 Act of 2010 is amended to read as follows:
				
					(2)Eligible charity
				plansThe amendments made by
				subsection (b) shall apply to plan years beginning after December 31, 2010,
				except that a plan sponsor may elect to apply such amendments to plan years
				beginning after an earlier
				date.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Preservation of Access to Care for Medicare
			 Beneficiaries and Pension Relief Act of 2010 to which they relate.
			5.Suspension of certain
			 funding level limitations
			(a)Limitations on
			 benefit accrualsSection 203
			 of the Worker, Retiree, and Employer Recovery Act of 2008 is amended—
				(1)by striking
			 the first plan year beginning during the period beginning on October 1,
			 2008, and ending on September 30, 2009 and inserting any plan
			 year beginning during the period beginning on October 1, 2008, and ending on
			 December 31, 2011;
				(2)by striking
			 substituting and all that follows through for such plan
			 year and inserting substituting for such percentage the plan’s
			 adjusted funding target attainment percentage for the last plan year ending
			 before September 30, 2009,; and
				(3)by striking
			 for the preceding plan year is greater and inserting for
			 such last plan year is greater.
				(b)Social security
			 level-Income options
				(1)Amendment to
			 ERISASection 206(g)(3)(E) of
			 the Employee Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new sentence: For purposes of applying clause (i)
			 payments under a social security leveling option shall be treated as not in
			 excess of the monthly amount paid under a single life annuity (plus an amount
			 not in excess of a social security supplement described in the last sentence of
			 section 204(b)(1)(G))..
				(2)Amendment to
			 1986 CodeSection 436(d)(5)
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new sentence: For purposes of applying subparagraph (A)
			 payments under a social security leveling option shall be treated as not in
			 excess of the monthly amount paid under a single life annuity (plus an amount
			 not in excess of a social security supplement described in the last sentence of
			 section 411(a)(9))..
				(3)Effective
			 date
					(A)In
			 generalThe amendments made by this subsection shall apply to
			 annuity payments the annuity starting date for which occurs on or after January
			 1, 2012.
					(B)Permitted
			 applicationA plan shall not be treated as failing to meet the
			 requirements of sections 206(g) of the Employee Retirement Income Security Act
			 of 1974 (as amended by this subsection) and section 436(d) of the Internal
			 Revenue Code of 1986 (as so amended) if the plan sponsor elects to apply the
			 amendments made by this subsection to payments the annuity starting date for
			 which occurs during elected months prior to January 1, 2012.
					(c)Repeal of
			 related provisionsThe provisions of, and the amendments made by,
			 section 203 of the Preservation of Access to Care for Medicare Beneficiaries
			 and Pension Relief Act of 2010 are repealed and the Employee Retirement Income
			 Security Act of 1974, the Internal Revenue Code of 1986, and the Worker,
			 Retiree, and Employer Recovery Act of 2008 (Public Law 110–458; 122 Stat. 5118)
			 shall be applied as if such section had never been enacted.
			(d)Plans maintained
			 by charities
				(1)Amendment to
			 ERISASection 303(f)(3)(D)(i)
			 of the Employee Retirement and Income Security Act of 1974 (29 U.S.C.
			 1083(f)(3)(D)(i)) is amended by striking September 1, 2011 and
			 inserting January 1, 2012.
				(2)Amendment to
			 1986 CodeClause (i) of section 430(f)(3)(D) of the Internal
			 Revenue Code of 1986 is amended by striking September 1, 2011
			 and inserting January 1, 2012.
				
